Citation Nr: 0815881	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  03-12 309	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The veteran had active military service from January 1963 to 
January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In January 2005, the file was transferred 
to the RO in Montgomery, Alabama, because the veteran had 
moved.

The issues on appeal were denied by the Board in June 2006.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court), and in a February 2008 Joint 
Motion for Remand, which was granted by Order of the Court, 
the parties to the appeal determined that the Board's June 
2006 decision should be vacated and the case remanded for 
further evidentiary development.

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources. 38 
U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 
3.159(c)(1)-(3) (2007).

A Progress note dated in December 2004 from the Birmingham VA 
medical center, VAMC), related to screening for PTSD, noted 
that the veteran received Social Security Administration 
(SSA) disability based on his legs, ears, heart and 
arthritis.  The parties to the appeal noted that, because a 
document in the claims file shows that the veteran was 
awarded disability benefits by SSA, and because it does not 
appear that any attempt had been made to obtain copies of the 
evidence underlying the SSA's decision, the claim must now be 
remanded to obtain records from the SSA.  This is so because 
there is a chance that the records could contain information 
relevant to the current appeal, specifically, medical 
evidence linking the veteran's currently diagnosed hearing 
loss and tinnitus to military service.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the SSA to provide copies of any 
records pertaining to the veteran's award 
of SSA disability benefits, to include 
any medical records considered in making 
that award.  The materials obtained 
should be associated with the claims 
file.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran that have not 
been secured previously.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.  The veteran should 
be specifically asked to submit any 
pertinent information or evidence that he 
may have in his possession.

3.  The AOJ should consider whether the 
newly received evidence includes any 
information that differs from the 
evidence already of record regarding the 
onset of hearing loss or tinnitus, and if 
so, the AOJ should refer the claims file 
to an audiologist for review and medical 
opinion regarding the probabilities that 
tinnitus and hearing loss can be 
attributed to the veteran's period of 
active military service.  The AOJ should 
thereafter consider the issues on appeal 
in light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

